The opinion of the court was delivered fey
McEnery, J.
The relator applies for a'writ of certiorari and prohibition to arrest the execution of, a writ of fi. fa. issued under a judgment which he alleges was never rendered by the court, in the suit of Legendre vs. Vignes, on the docket of the Civil District Court for the parish of Orleans. *' '
In said case the District Judge, on the final trial thereof, orally gave judgment for the plaintiff. , ,
The minutes showed this fact.
The judgment which was signed by the judge in said case is as follows: ' '
“The court considering the law and the evidence to be in favor of defendant, and for the reasons -Wally., assigned, it is ordered, adjudged and decreed that there be judgment in favor of the defendant and against plaintiff, with costs.”
*1170This judgment is not in áccordance with the minutes, and is not the judgment orally given.
The judge, several days after signing the decree, on his own motion, canceled the same, and signed another judgment or decree, in accordance with the minutes of the court.
Article 546 of the Code of Practice requires the judge to sign all final decrees or judgments. This is absolutely essential to constitute a judgment.
The minutes of the court, even if signed by the judge, are not sufficient to make the entries therein of decrees final and definitive. Hartwell vs. Jumel, 30 An. 421.
Article 547 Code of Practice allows the court to make certain amendments, which aré enumerated, before the judgment is signed. The judge can ex officio order a new trial to revise the judgment.
Article 548 provides that “a judgment when once rendered becomes the property of him in whose favor it has been given; and the judge can not alter same except in the mode provided by law.”
The judge a quo was therefore without power to cancel the judgment, ex proprio motu, first signed by him in favor of defendant, and substitute another thereafter in favor of the plaintiff. Balio vs. Wilson, 12 Martin, 368; Flint vs. Cuny, 6 La. 69; Whipple vs. Hartzberger, 11 An. 476; Insurance Co. vs. Harbor Protection Co., 39 An. 583; 7 Robertson, 447.
It is, therefore, ordered, adjudged and decreed that the relief prayed for by relator be granted, and the rule herein be made absolute.